The plaintiff in error, hereinafter referred to as the defendant, was convicted of the crime of second offense of violating the prohibitory liquor laws of the state of Oklahoma, and his punishment fixed at a fine of $500 and imprisonment in the state penitentiary for three years, and appeals.
The record in this case was filed in this court on August 26, 1930; no brief has been filed in support of the defendant's assignment of errors.
A careful examination of the record discloses no fundamental error, and the evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed.